People v Morgado (2016 NY Slip Op 07220)





People v Morgado


2016 NY Slip Op 07220


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-00258
 (Ind. No. 12-01333)

[*1]The People of the State of New York, respondent,
vManuela Morgado, appellant.


Richard L. Herzfeld, New York, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Hae Jin Liu and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered December 5, 2014, convicting her of murder in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that her plea of guilty was not knowingly or voluntarily entered is unpreserved for appellate review because she did not move to vacate her plea or otherwise raise this issue before the Supreme Court (see CPL 470.05[2]; People v Jackson, 114 AD3d 807; People v Folger, 110 AD3d 736; People v Smith, 43 AD3d 474, 475). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here because the plea allocution did not cast significant doubt on the defendant's guilt, negate an essential element of the crime, or call into question the voluntariness of her plea (see People v Davis, 24 NY3d 1012, 1013; People v Lopez, 71 NY2d 662, 666). In any event, the record establishes that the defendant's plea was knowingly, voluntarily, and intelligently entered (see People v Seeber, 4 NY3d 780, 781; People v Anlyan, 142 AD3d 670, 671).
DILLON, J.P., HALL, SGROI, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court